Order entered March 13, 1968, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of directing .that the examination shall be held in conformity with defendant’s offer at page A-14 of plaintiff’s appendix, as detailed in the order to be settled hereon, and as so modified the order appealed from is affirmed, without costs or disbursements. The alleged defects in the notice of examination are not material. Defendant’s suggested procedure is in general accord with practice deemed fair in similar situations (cf. Robinson v. Wildenstein & Co., 23 A D 2d 740). Settle order on notice. Concur—Botein, P. J., Stevens, Eager, Steuer and Capozzoli, JJ.